UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2010 Commission File No. 001-31354 Lapolla Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation) 13-3545304 (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 219-4700 (Registrant’s Telephone Number) Securities registered pursuant to Section 12 (b) of the Act: None Securities registered pursuant to Section 12 (g) of the Act: Common Stock, $.01 par value and Warrants (Title of Each Class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YES ¨NO þ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES ¨NO þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES þNO ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YES þNO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Company þ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YES ¨NO þ As of June 30, 2010, the aggregate market value of the Registrant’s common stock held by non-affiliates of the Registrant was approximately $15,142,825 based on the closing sales price as quoted on the NASD OTC Bulletin Board. Common Stock outstanding as of March 29, 2011 — 80,837,310 shares. DOCUMENTS INCORPORATED BY REFERENCE None. LAPOLLA INDUSTRIES, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 INDEX Page PART I Item 1. Business 1 Item 1A. Risk Factors 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9B. Other Information 10 PART III Item 10. Directors, Executive Officers and Corporate Governance 11 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 18 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits and Financial Statement Schedules 21 SIGNATURES 22 SCHEDULE II – VALUATION AND QUALIFYING ACCOUNTS 23 INDEX OF EXHIBITS 24 Index FORWARD LOOKING STATEMENTS Statements made by us in this report that are not historical facts constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995.These forward-looking statements are necessarily estimates reflecting the best judgment of management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”), we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I As used in this report, “Lapolla” and the “Company” or “Us” or “We” refer to Lapolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the SEC. The information on our website is not incorporated by reference in this Annual Report on Form 10-K. Item 1.Business. General Overview Lapolla is a leading manufacturer and distributor of foam, coatings, and equipment, focused on developing and commercializing foam and coatings targeted at commercial and industrial and residential applications in the insulation and construction industries. Being back integrated in both foam and coating systems puts Lapolla in a strong competitive position as both product lines reduce energy consumption and ultimately lead to direct savings for consumers. Our products address growing consumer awareness of the building envelope. The building envelope is the separation between the interior and the exterior environments of a building and serves as the outer shell to protect the indoor environment as well as to facilitate its climate control. We provide superior insulation, an air barrier, and a vapor barrier with our products. We invest substantial resources to acquire, develop and commercialize a variety of foam and coatings products and related sales and marketing programs on a regular basis. Operating Segments We operate our business on the basis of two reportable segments — Foam and Coatings.The Foam segment involves producing building envelope insulation foam for interior application and roofing systems. The Coatings segment involves producing protective elastomeric coatings and primers. Both segments involve supplying equipment and related ancillary items used for application of our products.The following table sets forth, for the years indicated, sales for our Foam and Coatings segments: Foam $ $ Coatings $ $ Foam Segment Our foam business involves supplying spray foam insulation and roofing foam to the construction industry. Spray foam insulation applications consist of perimeter wall, crawl space, and attic space commercial and industrial, and residential, applications. Roofing applications consist of new and retrofit commercial and industrial, and residential, applications. The start up of our own Foam Resin Plant in 2007 enabled Lapolla to benefit from the economics of manufacturing spray polyurethane foam systems as we opened up new sales opportunities through previously unavailable channels (e.g. distribution). Lapolla provides open and closed cell spray foam insulation, as well as closed cell technology for roofing, applications.We have attained certain third party credentials for our in-house manufactured spray foam systems, which is leading to greater acceptance of our proprietary foam products in our target markets. This segment also supplies adhesives and equipment for applications. We use our own distribution facilities, as well as public warehousing in certain local markets nationally to better serve our customers. Performance, availability, product credentials, approvals, technical and customer service, and pricing are major competitive factors in the spray foam business. Coatings Segment Our coatings business involves supplying a variety of protective coatings for roofing systems for new and retrofit commercial and industrial applications to the roofing industry. We use our own distribution facilities, as well as public warehousing in certain local markets nationally to better serve our customers. Product credentials, approvals and performance, pricing, technology, technical customer service, and availability are major competitive factors in our coatings business. See also Note 20, “Business Segment Information,” in the notes to the financial statements listed under Item 15 of Part IV of this report. International Operations Our international sales, consisting primarily of our Canadian operations, represented approximately 12% and 10% of our total product sales for the year ended December 31, 2010 and 2009, respectively. We opened a registered Canadian branch office in Ontario in 2009 and a resident management team provides leadership and infrastructure for the customer-focused, rapid introduction of our products in the Canadian markets.We are also pursuing growth in our overseas international business and have entered into relationships in several European countries. We expect 2011 and beyond to reflect increased international growth and revenues. 1 Index Sales and Marketing We maintain a growing national and limited international sales and marketing focus. Sales are concentrated on distributors and contractors in the insulation and roofing industries. Lapolla utilizes direct sales, independent representatives, distributors, and public bonded warehouses strategically positioned on a state or regional basis to serve customers. Insulation foam and reflective roof coatings are aggressively growing through enhanced consumer awareness due to nationally promoted programs from federal, state, municipal and other government agencies, energy companies, and private organizations. Some of these programs include the American Recovery and Reinvestment Act of 2009, Cool Roof Rating Council, Energy Star and state and utility company funded rebates to energy conscious building owners for following very specific recommendations, using reflectivity and emmissivity as the general goal in reducing the environmental impact of the “heat island effect”. Lapolla places a high priority on sales trending to create preparedness and processes to better serve customers. Information is gathered from sales, customers, management experience and historical trending to predict needed supply for stock and warehousing to meet the needs of our customers on a timely basis. Public warehousing, distribution and direct sales allow us to supply our customers in a timely and efficient fashion. The combined volumes of our products are disbursed throughout a broad customer base. This broad base assures lack of vulnerability to the loss of one key customer. Although sales plans include the addition of new and individually large volume customers, none today represent a significant adverse effect through such a loss. Raw Materials We place a high priority on forecasting material demand to meet customer demands in the most expedient and cost effective manner.The primary materials being used to manufacture our foam and coatings products are polyols, catalysts, resins, and titanium dioxide. The suppliers of the necessary raw materials are industry leaders in both the specific chemistries and basic in the manufacturing of the raw materials for supply.We maintain strong relationships and have commitments for continuing supply through times of shortage. A lengthy interruption of the supply of one of these materials could adversely affect our ability to manufacture and supply commercial product.With our volume potential, Lapolla continues to be a potentially lucrative target for vendors to assure their own growth and demand in 2009 and beyond. Our foam resins and acrylic coatings are manufactured in our Houston, Texas facility. We maintain sufficient manufacturing capacity at this facility to support our current forecasted demand as well as a substantial safety margin of additional capacity to meet peaks of demand and sales growth in excess of our current expectations. Patents and Trademarks We rely on our own proprietary technologies in our foam and coatings segments for finished goods formulations.Additionally, we also rely on trade secrets and proprietary know-how that we seek to protect, in part, through confidentiality agreements with our partners, customers, employees and consultants. We market our products under various trademarks, for which we have registered and unregistered trademark protection in the United States. These trademarks are considered to be valuable because of their contribution to market identification of our products. Competition Competition is based on a combination of product credentials, approvals, price, technology, availability, performance, and limited warranties. Lapolla is expanding through aggressive sales and marketing, competitive pricing, a selective sales force comprised of direct salespersons, independent representatives, and distributors, building owner and contractor brand awareness, and acquisitions. Lapolla differentiates itself from competitors by offering personalized sales support and providing efficient response time on issues ranging from technical service to delivery of products. We are one of the largest suppliers of spray polyurethane foam for insulation and roofing foam nationally with global expansion plans underway. The foam manufacturing industry consists of a few large and medium sized manufacturing companies with global, national and regional presence primarily relying on distributors to service markets. We are able to access distribution channels and penetrate target markets through direct sales more effectively as a manufacturer of foam resins. Our products are supplied primarily to large, medium and small insulation, roofing, and general contractors. Within the coatings industry, as manufacturers specifically focused on energy efficient acrylic coatings for roofing and construction as their primary line, Lapolla is a major player in a very fragmented market. Product credentials and approvals differentiate product lines and suppliers that are more readily suited to broad use and industry acceptance. We are currently listed with certain credentials and approvals to assure minimal restrictions in markets and uses. Lapolla utilizes advertising campaigns, articles in industry periodicals, trade show exposure, public relations, printed case studies, internet and website exposure, mailers and direct sales, distribution, and marketing to obtain greater product branding and recognition. Employees At December 31, 2010, we employed 79 full time individuals, none of which are represented by a union. We believe that our relations with our employees are generally very good. Environmental Matters We are subject to federal, state, and local environmental laws and regulations and believe that our operations comply in all material respects where we have a business presence. No significant expenditures are anticipated in order to comply with environmental laws and regulations that would have a material impact on our Company in 2011. We are not aware of any pending litigation or significant financial obligations arising from current or past environmental practices that are likely to have a material adverse effect on our financial position. However, we cannot assure you that environmental problems relating to properties operated by us will not develop in the future, and we cannot predict whether any such problems, if they were to develop, could require significant expenditures on our part. In addition, we are unable to predict what legislation or regulations may be adopted or enacted in the future with respect to environmental protection and waste disposal. Seasonality Lapolla’s business, taken as a whole, is materially affected by seasonal factors. Specifically, sales of our products tend to be lowest during the first and fourth fiscal quarters, with sales during the second and third fiscal quarters being comparable and marginally higher. Although our foam resins and acrylic coatings are restricted by cold temperatures, we have developed certain formulations that allow for a broader range of application in colder temperatures. By broadening and diversifying our foam and coatings products to those that are less sensitive to temperature during application, we increase the likelihood of less seasonal downward sales trending during the winter months.Inclement weather does impede sales, but it also produces a pent up demand that can be realized in the subsequent short term. 2 Index Historical Information We were incorporated in the state of Delaware on October 20, 1989 and underwent a variety of name changes and operations. For our current operations, we acquired 100% of the capital stock of Infiniti Paint Co., Inc., a Florida corporation, effective September 1, 2001, which was engaged in the business of developing, marketing, selling, and distributing acrylic roof coatings, roof paints, polyurethane foam systems, sealants, and roof adhesives in the Southeastern United States. On December 20, 2004, we changed our name from Urecoats Industries, Inc. to IFT Corporation. During the latter part of 2004, our Infiniti Subsidiary built and began operating a manufacturing plant in the Southeastern United States. On February 11, 2005, we acquired 100% of the capital stock of Lapolla Industries, Inc., an Arizona corporation, which was engaged in the business of manufacturing acrylic roof coatings and sealants, and distributing polyurethane foam systems in the Southwestern United States. On April 1, 2005, our Infiniti subsidiary merged with and into our Lapolla subsidiary whereas the existence of our Infiniti subsidiary ceased. On October 1, 2005, our Lapolla subsidiary merged with and into the Company, under its former name of IFT Corporation, whereas the existence of our Lapolla subsidiary ceased. On November 8, 2005, the Company changed its name to Lapolla Industries, Inc. Item 1A.Risk Factors. As a leading national manufacturer and supplier of foam and coatings, we operate in a business environment that includes certain risks. The risks described in this section could adversely affect our sales, operating results and financial condition. Although the factors listed below are considered to be the most significant factors, they should not be considered a complete statement of all potential risks and uncertainties. Unlisted factors may present significant additional obstacles which may adversely affect our business. ·Global Economic Conditions-The current stabilizing global economic crisis described below should also be considered when reviewing each of the subsequent paragraphs setting forth the various aspects of our business, operations, and products. The inconsistent global economic recovery is causing unpredictable credit markets, irregular levels of liquidity, and rates of default and bankruptcy continue; however, increased consumer and business spending persists. Although the ultimate outcome of these events cannot be predicted, it may have a material adverse effect on the Company and our ability to borrow money in the credit markets and potentially to draw on our revolving credit facility or otherwise obtain financing on favorable terms.Similarly, current or potential customers and suppliers may no longer be in business, may be unable to fund purchases or determine to reduce purchases, all of which could lead to reduced demand for our products, reduced gross margins, and increased customer payment delays or defaults. Further, suppliers may not be able to supply us with needed raw materials on a timely basis, may increase prices or go out of business, which could result in our inability to meet customer demand in a timely manner or affect our gross margins. We are also limited in our ability to reduce costs to offset the results of a prolonged or severe economic downturn given certain fixed costs associated with our operations. ·Cost and Availability of Raw Materials-Our operating results are significantly affected by the cost of raw materials. We may not be able to fully offset the impact of higher raw materials through price increases or productivity improvements. Certain raw materials are critical to our production processes, such as polyols, catalysts, and titanium dioxide. The Company has supply arrangements to meet the planned operating requirements for the future. However, an inability to obtain these critical raw materials at any future date would adversely impact our ability to produce products. ·Retention of Key Personnel-Our success depends upon our retention of key managerial, technical, and selling personnel. The loss of the services of key personnel might significantly delay or prevent the achievement of our development and strategic objectives.Competition for such highly skilled employees in our industry is high, and we cannot be certain that we will be successful in recruiting or retaining such personnel. We also believe that our success depends to a significant extent on the ability of our key personnel to operate effectively, both individually and as a group. If we are unable to identify, hire and integrate new employees in a timely and cost-effective manner, our operating results may suffer. ·Acquisitions -As part of our business strategy, we regularly consider and, as appropriate, make acquisitions of technologies, products and businesses that we believe are synergistic. Our primary acquisition criterion is sales volume in our core foam and coatings competencies. Acquisitions may involve risks and could result in difficulties in integrating the operations, personnel, technologies and products of the companies acquired, some of which may result in significant charges to earnings. If we are unable to successfully integrate our acquisitions with our existing businesses, we may not obtain the advantages that the acquisitions were intended to create, which may materially adversely affect our business, results of operations, financial condition and cash flows, our ability to develop and introduce new products and the market price of our stock. In connection with acquisitions, we could experience disruption in our business or employee base, or key employees of companies that we acquire may seek employment elsewhere, including with our competitors. Furthermore, the products of companies we acquire may overlap with our products or those of our customers, creating conflicts with existing relationships or with other commitments that are detrimental to the integrated businesses. ·SEC Reviews -The reports of publicly-traded companies are subject to review by the SEC from time to time for the purpose of assisting companies in complying with applicable disclosure requirements and to enhance the overall effectiveness of companies’ public filings, and comprehensive reviews of such reports are now required at least every three years under the Sarbanes-Oxley Act of 2002. SEC reviews may be initiated at any time. While we believe that our previously filed SEC reports comply, and we intend that all future reports will comply in all material respects with the published rules and regulations of the SEC, we could be required to modify or reformulate information contained in prior filings as a result of an SEC review. Any modification or reformulation of information contained in such reports could be significant and could result in material liability to us and have a material adverse impact on the trading price of our common stock. Item 2.Properties The Company has operating leases as follows: Location Description of Operations Terms Houston, Texas Corporate, Customer Service, Distribution, Manufacturing, Marketing, Sales, and Training 01-01-2010 to 04-30-2016 Rutledge, Georgia Customer Service, Distribution, Spray Rig Assembly, and Training 07-01-2008 to 12-31-2012 Ontario, Canada Customer Service, Distribution, Sales, and Training 11-10-2010 to 11-09-2014 Margate, Florida Sales and Technical Services 12-01-10 to 11-30-11 Englewood Cliffs, New Jersey Sales Month-to-Month Our present facilities are adequate for our currently known and projected near term needs. Item 3.Legal Proceedings Legal Proceedings We are involved in various lawsuits and claims arising in the ordinary course of business. These other matters are, in our opinion, immaterial both individually and in the aggregate with respect to our financial position, liquidity or results of operations. 3 Index PART II Item 5.Market for the Company’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Market Information The following table shows the quarterly price range of our common stock during the periods listed. Calendar Quarter High Low High Low First $ Second $ Third $ Fourth $ Our common stock is traded on the NASDAQ O-T-C Bulletin Board under the symbol “LPAD”. As of March 29, 2011, there were approximately 3,750 holders of record of our common stock.We did not declare any dividends on our common stock during the past two years and do not anticipate declaring such dividends in 2011. Securities Authorized for Issuance Under Equity Compensation Plans The following table summarizes information about our common stock that may be issued upon the exercise of options, warrants and rights under all equity compensation plans, as of December 31, 2010: Equity Compensation Plan Information Plan Category Number of Securities to Be Issued Upon Exercise Of Outstanding Options, Warrants and Rights (a) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (b) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding Securities Reflected in Column (a)) (c) Equity Compensation Plans Approved by Security Holders (1) $ Equity Compensation Plans Not Approved by Security Holders (2) $ — Total $ (1) Includes shares of our common stock issuable under our Equity Incentive Plan. For a description of this plan, refer to Note 18 – Share-Based Payment Arrangements, Equity Incentive Plan, of our Notes to Financial Statements included in our annual report on Form 10-K for the year ended December 31, 2010. (2) Represents 2,500,000 outstanding detachable Warrants issued by the Company in connection with certain prior financing agreements with ComVest (Refer to the Footnotes in the Stockholders Holding 5% or More section for more detailed information) and 640,000 outstanding restricted shares of common stock granted by the Company pursuant to a Director Plan (Refer to Note 18 – Share-Based Payment Arrangements, Director Plan, of our Notes to Financial Statements included in our annual report on Form 10-K for the year ended December 31, 2010 for a description of this plan). Performance Graph Set forth below is a line graph comparing the yearly percentage change in the cumulative total stockholder return on our common stock with the cumulative total return of the S&P 500 Stock Index and the AMEX Industrial Manufacturing Index for the period beginning December 31, 2005 and ending December 31, 2010. The graph assumes that all dividends have been reinvested. We did not declare any dividends during the past five years. Recent Sales of Unregistered Securities. In private transactions relying on Section 4(2) of the Securities Exchange Act of 1933, as amended, we issued and/or exchanged an aggregate of 19,760,573 shares of our restricted common stock to directors and our majority stockholder.Refer to Note 17 - Securities Transactions, Items (c) and (d) in the Notes to the Financial Statements listed under Item 15 of Part IV of this report for more detailed information. 4 Index Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. Management's Discussion and Analysis of Financial Condition and Results of Operations for the Three-Year Period Ended December 31, 2010 Overview This financial review presents our operating results for each of the three years in the period ended December 31, 2010, and our financial condition at December 31, 2010. Except for the historical information contained herein, the following discussion contains forward-looking statements which are subject to known and unknown risks, uncertainties and other factors that may cause our actual results to differ materially from those expressed or implied by such forward-looking statements. We discuss such risks, uncertainties and other factors throughout this report and specifically under Item 1A of Part I of this report, “Risk Factors.” In addition, the following review should be read in connection with the information presented in our financial statements and the related notes to our financial statements.Refer to Item 8 of this Form 10-K, Note 1 – Summary of Significant Accounting Policies for further information regarding significant accounting policies and Note 20 – Business Segment Information in our financial statements listed under Item 15 of Part IV of this report for further information regarding our business segment structure. Overall Results of Operations Sales The following is a summary of sales for the years ending December 31: Sales $ $ $ Sales increased $20,470,159, or 40.9%, from 2009 to 2010, compared to an increase of $1,885,288, or 3.9%, from 2008 to 2009. From 2009 to 2010, sales increased $18,516,479, or 43.0%, for our foams, and $1,953,680, or 28.1%, for our coatings, due to higher demand attributed to cost conscious residential and commercial building owners transitioning from traditional fiberglass insulation and roofing systems to energy efficient SPF and acrylic coatings.From 2008 to 2009, sales increased $5,334,121, or 14.1%, for our foams, and sales decreased $3,448,833, or 33.2%, for our coatings, due to a general slowdown specifically in the roofing construction business from the tightened credit markets and recession. Management expected coatings sales to pick up in 2010 due to pent up demand from 2009. Highly volatile energy prices from 2008 throughout 2010 heightened the public’s interest for green building materials and sustainable energy solutions. Our acquisition of AirTight, a turn-key, equipment, startup, and training company, provided additional market penetration while converting additional existing insulators to foam, resulting in approximately $11.4 Million, $8.5 Million, and $4.6 Million (acquired AirTight assets on July 1, 2008), in sales in 2010, 2009, and 2008, respectively. Pricing changes reduced approximately $1,152,907 and $122,316, and added approximately $952,000 in sales, while sales volumes increased approximately $19,317,252, $2,007,604, and $15,348,383, for 2010, 2009, and 2008, respectively. Cost of Sales Cost of sales increased $16,244,543, or 43.3%, from 2009 to 2010, compared to a decrease of $1,449,692, or 3.7%, from 2008 to 2009.From 2009 to 2010, cost of sales increased $14,884,604, or 46.5%, for our foams, and $1,359,940, or 24.5%, for our coatings, due primarily to increases of $18,516,479, or 43.0%, and $1,953,680, or 28.1%, in our foam and coatings sales, respectively. We had a 58.6% increase in freight costs, along with a 2.9% increase in material costs, in 2010. Freight and material costs increased in 2010 due primarily to increased sales volumes. From 2008 to 2009, cost of sales increased $842,843, or 2.7%, for our foams, and decreased $2,379,213, or 30.0%, for our coatings, due primarily to an increase of $5,334,121, or 14.1%, and a decrease of $3,448,833, or 33.2%, in our foam and coatings sales, respectively. We had a 15.5% decrease in freight costs, along with a 2.7% decrease in material costs, in 2009. Freight costs had escalated in 2008 as surging oil prices justified higher trip rates as well as increased fuel surcharges during that time frame. Gross Profit Our gross profit increased $4,225,616, or 33.9% from 2009 to 2010, due to our sales growth, compared to, an increase of $3,334,980, or 36.8% from 2008 to 2009, due to our sales growth and reduced material costs.Gross margin percentage decreased 1.2% from 2009 to 2010 due primarily to increased freight costs, compared to a gross margin percentage increase of 6.1% from 2008 to 2009 due to reductions in material costs and increased manufacturing efficiencies primarily related to our foam resins. Operating Expenses Our total operating expenses are comprised of selling, general and administrative expenses, or SG&A, professional fees, depreciation, amortization of other intangible assets, and consulting fees. These total operating expenses increased $246,229, or 1.8% from 2009 to 2010, due to increases of $92,633 for SG&A, $78,036 for professional fees, $27,567 for depreciation, $21,127 for amortization of other intangible assets, and $26,866 for consulting fees, compared to, an increase of $1,105,300, or 9.0% from 2008 to 2009, due to increases of $925,995 for SG&A, $80,314 for depreciation, $218,719 for amortization of other intangible assets, $115,713 for consulting fees, offset by a decrease of $235,438 for professional fees. 5 Index SG&A increased $92,633, or 0.8%, from 2009 to 2010 due to increases of $67,357 for advertising, $487,364 for sales commissions, $238,881 for corporate, $10,174 for investor relations, $891,800 for payroll and related employee benefits, and $56,835 for travel and related services, offset by decreases of $649,691 for bad debts, $23,506 for distribution, $174,810 for insurances, $360,660 for marketing, promotions, and trade shows, $13,107 for rents, and $438,005 for share based compensation. The $487,364 increase in sales commissions was due to the 40.9% increase in sales.The $238,881 increase in corporate was primarily due to the establishment of the executive management EBITDA bonus program in 2010.The $892,800 increase in payroll and related employee benefits was due to increases in salaries and hiring of additional sales personnel to manage the 40.9% increase in sales volumes. The $649,691 decrease in bad debts in 2010 was due to an improved economic environment, tighter credit controls, and increased use of credit insurance. The $174,810 decrease in insurances was from reduced loss ratios under our various insurances, resulting in more competitive renewal costs.The $360,660 decrease in marketing, promotions, and trade shows, was from implementation of more efficient strategies.The $438,005 decrease in share-based compensation resulted from a reduction in outstanding stock option and restricted common stock incentive grants. SG&A increased $925,995, or 8.2%, from 2008 to 2009 due to increases of $868,736 for payroll and related employee benefits, $69,436 for insurances, $163,632 for travel and related services, $538,103 for marketing, promotions and trade shows, $203,071 for rents, $264,885 for bad debts, and $320,883 for corporate, offset by decreases of $265,033 for commissions, $143,014 for advertising, $78,949 for recruiting fees, $841,784 for share based compensation, and $173,971 for investor relations. The $264,885 increase in bad debts in 2009 includes some customer bankruptcies and defaults primarily from the first half of 2009 due to the tightening of the credit markets and recession. The $538,103 increase in marketing, promotions and trade shows was due to a broader based marketing program related to AirTight.The $327,790 increase in corporate expenses was primarily due to an increase in bank and credit card fees. The $868,736 increase in payroll and related employee benefits increased due to a full year of AirTight personnel (we acquired AirTight assets on July 1, 2008) and primarily hiring additional sales personnel. The $203,071 increase in rents is due in part to our expansion into the Canadian market. Professional fees increased $78,036, or 27,7%, from 2009 to 2010 primarily due to increased legal fees related to review of various business agreements, compared to, a decrease of $235,438, or 45.5%, from 2008 to 2009 due to a continuation of cost reduction efforts initiated in 2008. Depreciation expense increased $27,567, or 9.7% from 2009 to 2010 due to an increase in depreciable assets, primarily vehicles for our growing sales force, compared to, an increase of $80,314, or 39% from 2008 to 2009, primarily due to an increase in depreciable assets acquired in connection with the AirTight asset acquisition. Amortization of other intangible assets expense increased $21,126, or 5.8%, from 2009 to 2010 due to an increase in amortizable assets primarily approvals and certifications, compared to, an increase of $218,716, or 149.4%, from 2008 to 2009, due primarily to an increase in amortizable assets acquired in connection with the AirTight asset acquisition. Consulting fees increased $26,866, or 14.7%, from 2009 to 2010, compared to, an increase of $115,713, or 171.7%, from 2008 to 2009, due to retaining outside professionals for advisory and information technology services. Other Income (Expense) Our total other income (expense) are comprised of interest expense, interest expense – related party, interest expense – amortization of discount, gain or loss on derivative liability, and other, net. The total other income (expense) decreased $945,605, or 48.7% from 2009 to 2010, due to decreases of $372,730 for interest expense, $247,059 for interest expense - related party, and $209,853 for interest expense - amortization of discount, and an increase of $154,765 for other, net, offset by a reduction of $38,801 in gain on derivative liability, compared to, an increase of $1,125,972, or 137.8% from 2008 to 2009, due to increases of $393,226 for interest expense, $178,403 for interest expense – related party, and $419,519 for interest expense – amortization of discount, offset by an increase of $28,584 in other, net and a gain of $318,425 on derivative liability. Interest expense decreased $372,730, or 31.4%, from 2009 to 2010 due to the Company obtaining asset based bank financing at competitive interest rates during the latter half of 2010, compared to, an increase of $393,226, or 49.6%, from 2008 to 2009 due primarily to an increase in the interest from the capital utilized from our former mezzanine styled credit instruments. Interest expense – related party decreased $247,059, or 99.9%, from 2009 to 2010 due to a decrease in capital utilized from our Chairman of the Board, compared to, an increase of $178,403, or 259.1%, from 2008 to 2009 due to an increase in capital utilized from our Chairman of the Board. Interest expense – amortization of discount decreased $209,853, or 23.0%, from 2009 to 2010 due to the Company paying off its mezzanine styled debt during the latter part of 2010 in connection with obtaining asset based bank financing on more favorable terms, compared to, an increase of $419,519, or 85.2%, from 2008 to 2009 due to the discount associated with our mezzanine styled credit instruments. Derivative liability gain decreased $38,801, or 12.2%, from 2009 to 2010 due primarily to the volatility in the Company's common stock in relation to the outstanding detachable warrants granted in connection with the Company's former mezzanine styled debt instruments, compared to, a gain of $318,425 from 2008 to 2009 due to recognizing the value attributed to the embedded derivatives in our prior mezzanine styled convertible term note and related detachable warrants in 2009.We did not have any derivate liability in 2008. Other, net increased $154,765, or 184.3%, from 2009 to 2010 due primarily to an increase in collection of finance charges related to extensions of credit on aged accounts receivable, compared to, an increase of $28,584, or 51.6%, from 2008 to 2009 due to an increase in royalties from the sale of our retail distribution channel in 2007, which royalties end in 2012. 6 Index Net Income (Loss) Net income was $2,101,064 for 2010, compared to a net loss of $2,823,927 for 2009, due primarily to a $20,470,159, or 40.9% increase in sales resulting in a $4,225,616, or 33.9%, increase in gross profit, decreases of $649,691, or 60.5%, in bad debts, $174,810, or 31.2%, in insurance costs, $360,660, or 28.0%, in marketing, promotions, and trade shows, $438,005, or 81.3%, in share-based compensation, $372,730, or 31.4%, in interest expense, $247,059, or 99.9%, in interest expense - related party, $209,853, or 23.0%, in interest expense - amortization of discount, and $154,765, or 173.8%, in other, net. The foregoing was partially offset by increases of $487,364, or 59.0% in sales commissions, $238,881, or 17.3%, in corporate, $891,800, or 17.4%, in payroll and related employee benefits, $21,126, or 5.8%, in amortization of other intangible assets.Net income per share was $0.03 for 2010 compared to a net loss per share of $0.06 for 2009. Net loss decreased $1,190,390, or 29.7%, from 2008 to 2009 due primarily to a $1,885,288, or 3.9% increase in sales and a $1,536,370, or 3.9%, decrease in cost of sales, resulting in an increase of $3,421,658, or 37.8%, in gross profit, and decreases of $265,033, or 24.3%, in sales commissions, $143,014, or 47.7%, in advertising, $841,784, or 61.0%, in share based compensation, and $173,971, or 80%, in investor relations, $235,438, or 45.5%, in professional fees, and a gain of $318,425 in derivative liability.The foregoing was partially offset by increases of $868,736, or 20.3%, in payroll and related employee benefits, $163,632, or 38.3%, in travel and related services, $538,103, or 73.1%, in marketing, promotions and trade shows, $203,071, or 61.1%, in rents, $264,885, or 19.2%, in bad debts, $327,790, or 33.1%, in corporate expenses, $125,130, or 85.5%, in amortization of other intangible assets, $218,716, or 149.4%, $115,713, or 171.7% in consulting fees, $393,226, or 49.6%, in interest expense, $178,403, or 259.1% in interest expense - related party, and $419,519, or 85.2%, in interest expense - amortization of discount. Net loss per share decreased $0.02, or 34%, from 2008 to 2009. Net Income (Loss) Available to Common Stockholders Net income available to common stockholders and related income per share was $772,934 and $0.01 for the year ended December 31, 2010, respectively, compared to, a net loss available to common stockholders and related loss per share of $3,640,952 and $0.06 for the year ended December 31, 2009, respectively.We had a $511,106, or 62.6%, increase in our preferred stock dividends from 2009 to 2010 due to an increase in the amount of Series D Preferred Stock outstanding during 2010, compared to, a $575, or 0.0%, decrease in our preferred stock dividends from 2008 to 2009 due to a decrease in the amount of Series D Preferred Stock outstanding during 2009. Results of Business Segments The following is a summary of sales by segment for the years ending December 31: Segments Foam $ $ $ Coatings $ $ $ Foam Segment Foam sales increased $18,516,479, or 43.0%, from 2009 to 2010, compared to, an increase of $5,334,121, or 14.1%, from 2008 to 2009, due to energy conscious building owners and consumers continuing to seek relief from costly energy prices, as spray polyurethane foam (SPF) gains market share from the paradigm shift away from traditional insulation systems such as fiberglass. AirTight furthered our market penetration into the foam segment through its start-up training and rig building operations. By providing new market entrants as well as existing fiberglass insulation companies with the know-how to successfully enter the SPF markets through our AirTight program, Lapolla's growth from equipment sales has escalated resulting in substantial market gains from sales of SPF. Foam equipment sales increased $1,574,577, or 76.9%, from 2009 to 2010, compared to, an increase of $226,694, or 12.5%, from 2008 to 2009. Foam cost of sales increased $14,884,604, or 46.5%, due to a $18,516,479, or 43.0%, increase in sales, offset by higher freight costs, from 2009 to 2010, compared to, an increase of $842,843, or 2.7%, from 2008 to 2009, due to a $5,334,121, or 14.1%, increase in sales, offset by reductions in material costs. Foam gross profit increased $3,631,875, or 32.8%, due to higher sales volumes, and gross margin percentage decreased 1.8%, primarily from higher freight costs, from 2009 to 2010, compared to, a gross profit increase of $4,491,278, or 68.3%, due to higher sales volumes, and a gross margin percentage increase of 8.3%, primarily from manufacturing efficiencies and economies of scale related to the full year production of in-house manufactured resins, from 2008 to 2009. Foam segment profit increased $3,745,166, or 299.5%, from 2009 to 2010, primarily due to a $18,516,479, or 43.0%, increase in sales, compared to, a segment profit of $1,250,640 in 2009 and segment loss of $127,047 in 2008. The steady rise to a foam segment profit in 2009 and 2010 compared to the segment loss in 2008 was primarily due to achieving targeted market share gains. Coatings Segment Coatings sales increased $1,953,680, or 28.1%, from 2009 to 2010, due to increased demand from general economic improvements and loosening of credit markets, compared to, a decrease of $3,448,833, or 33.2%, from 2008 to 2009, due to a general slowdown in the roofing construction business from the tightened credit markets and recession. Coating equipment sales increased $147,343, or 72.6%, from 2009 to 2010, due to an increase in demand, compared to, a decrease of $120,301, or 37.2%, from 2008 to 2009, due to a decrease in demand. Coatings cost of sales increased $1,359,939, or 24.5%, due to a $1,953,680, or 28.1%, increase in sales and higher material costs, from 2009 to 2010, compared to, a decrease of $2,379,213, or 30.0%, from 2008 to 2009, due to a $3,448,833, or 33.2%, decrease in sales. Coatings gross profit increased $593,741, or 42.2%, due to higher sales volumes, and gross margin percentage increased 2.2%, primarily from manufacturing efficiencies, partially offset by higher material costs, from 2009 to 2010, compared to, a gross profit decrease of $1,069,620, or 43.2% and a gross margin percentage decrease of 3.6%, primarily from lower sales volumes, from 2008 to 2009. Coating segment profit increased $776,160, or 544.6%, from 2009 to 2010, due to higher sales volumes, compared to, a segment loss of $142,508 in 2009 due to lower sales volumes primarily from the tightened credit markets and recession, and a segment profit of $683,250 in 2008 due to high sales volumes, partially offset by the onset of the tightening credit markets and recession. 7 Index Total Segments Total sales increased 20,470,159, or 40.9%, from 2009 to 2010, compared to, an increase of $1,885,288, or 3.9%, from 2008 to 2009.Total equipment sales increased $1,721,920, or 76.5%, from 2009 to 2010, compared to, an increase of $106,393, or 5.0%, from 2008 to 2009. Total cost of sales increased $16,244,543, or 43.3%, from 2009 to 2010, compared to, a decrease of $1,536,370, or 3.9%, from 2008 to 2009. Total gross profits increased $4,225,616, or 33.9%, and gross margin percentage decreased 1.2%, from 2009 to 2010, compared to, a gross profits increase of $3,421,658, or 37.8%, and a gross margin percentage increase of 6.1%, from 2008 to 2009. Total segment profits increased $4,566,157, or 412.1%, from 2009 to 2010, compared to, an increase of $551,929, or 99.2%, from 2008 to 2009. Outlook for 2011 The Company’s outlook remains very aggressive and positive, as we expect sales to continue to grow to record levels in 2011. Our optimism is based on our market share gains in the insulation and construction markets which are driven by growing consumer awareness about energy efficient foams and coatings. The markets for our products are highly competitive; however, we believe that our competitive advantages are rooted in our product formulations, credentials, approvals, performance, pricing, and technical customer service. In addition, we offer the flexibility, quality of products and responsiveness that a smaller company can offer. This outlook is based on a number of assumptions relating to our business and operations which are subject to change, some of which are outside our control. A variation in our assumptions may result in a change in this outlook. Liquidity and Capital Resources Cash on hand decreased $400,523, from 2009 to 2010, due to the automatic sweep of our bank accounts to pay down our new Revolver Loan pursuant to our agreement with our banking institution, compared to, an increase of $357,976, from 2008 to 2009 when we did not have an automatic sweep feature in place and paid down our prior revolving credit note on a periodic basis. Stockholders' Equity increased $2,546,362, or 67.7%, from 2009 to 2010, due primarily to net income of $2,101,064 and $100,831 in share-based compensation, offset primarily by $1,328,131 in accrued preferred stock dividends and a $100,000 voluntary redemption of preferred stock, compared to, an increase of $1,484,003, or 65.1%, from 2008 to 2009, due primarily to the issuance of $5,834,160 in preferred stock and $278,836 in share-based compensation, offset primarily by a net loss of $2,823,927, recognition of the net fair value on derivative liabilities related to mezzanine styled financing (convertible debt and warrants) of $890,292 and a $100,000 voluntary redemption of preferred stock.During 2010, we refinanced our mezzanine styled credit instruments, which matured on August 31, 2010, with asset based bank financing on substantially improved financial terms. Our bank financing provided us with a Term Loan of $2.5 Million, which was used to pay off our matured convertible term loan, and a Revolver Loan for $10 Million, which was used to pay off our matured revolving credit note and make available working capital to meet our continuing operating requirements. Although our excess cash flow has improved substantially from 2008 to 2010 due primarily to the increased gross profit associated with our record sales volumes, as well as cost controls keeping our operating expenses in line with our budget, we continue to experience record sales growth into 2011, and the associated increases in accounts receivable, inventory, and expenses to support our rapid incline may require additional cash liquidity. As a result, we are seeking a $3 Million increase under our Revolver Loan, which may be required by us to sustain our aggressive growth. Management believes that the cash on hand, cash generated from operations, and the Revolver Loan, subject to borrowing base limitations (as described below) from our banking institution, will be sufficient to fund operations, including any capital expenditures (budgeted $250,000), through fiscal 2011. Notwithstanding the foregoing, we may seek to raise additional capital through private placements of debt, or common or preferred stock with accredited sophisticated investors, to fund our aggressive strategic growth plans. If the Company chooses to raise additional capital, anti-dilution provisions under the outstanding detachable warrants issued in connection with our prior mezzanine styled financing may be triggered if any security sold is convertible into or exchangeable for our common stock based on the price of the common stock sold.Moreover, pursuant to our bank financing Loan Agreement, we must prepay any amount outstanding under the Term Loan out of the net proceeds of the capital raised. The Loan Agreement limitation may adversely impact our ability to raise additional capital. Net cash provided by operations was $2,749,855 in 2010, compared to, net cash used by our operations of $2,688,144 in 2009.The cash provided by operations for 2010 as compared to cash used in 2009 was attributable to net income of $2,101,064 for the year, including the effect of adjustments to reconcile net income to cash provided by or used in operating activities and adjusting for non-cash items, primarily decreases of $720,279 in provision for losses on accounts receivable due to improved economic conditions, better utilization of credit insurance, and tightened credit controls, $209,853 in amortization of discount on convertible note and revolving credit note due to both being paid off in 2010, and $438,005 in share-based compensation due to renegotiation of the CEO and President's employment agreement in 2010 which stopped certain canceled unvested stock options from being expensed. The foregoing was augmented by increases of $3,175,303 in trade receivables, $878,852 in inventories, $368,358 in prepaid expenses and other current assets, $386,232 in deposits and other non-current assets, $2,771,464 in accounts payable, and $870,530 in accrued expenses and other current liabilities, due to an increase of $20,470,159 in sales. Net cash used in operations was $2,688,144 in 2009, reflecting a decrease of $4,689,326 when compared to the net cash used of $7,377,470 in 2008. The cash used in operations for 2009 as compared to 2008 was attributable to the net loss of $2,823,927 for the year, including the effect of adjustments to reconcile net loss to cash provided by or used in operating activities and adjusting for non-cash items, primarily increases of $218,712 in amortization of other intangible assets due to a full year of expense relating to the AirTight assets acquired in July 2008 and approval and certification costs necessary for market entry of products, $264,875 in provisions for losses on accounts receivable due to the general slowdown of the economy from 2008 to the first half of 2009, and $841,784 in share-based compensation due to a decrease in utilization of stock options.The foregoing was augmented by an increase of $976,429 in trade receivables due to an increase of $1,885,288 in sales, offset by decreases of $290,774 in inventories due to more efficient utilization, $151,766 in prepaid expenses and other current assets and $252,718 in deposits and other non-current assets due to reclassification of approval and certification costs into an other intangible asset, $1,351,190 in accounts payable, and $847,060 in accrued expenses and other current liabilities due to tighter cost controls. 8 Index Contractual Obligations Payments Due By Period Less Than 1 Year 1 to 3 Years 4 to 5 Years More Than 5 Years Total Term Loan $ $ $
